Citation Nr: 1727074	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1987 to August 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas which, in part, granted service connection for left and right knee disabilities and assigned initial noncompensable ratings, effective August 1, 2009. 

In a March 2012 rating decision, the RO increased the initial ratings of the left and right knee disabilities to 10 percent, effective August 1, 2009.

The Board notes that since the increases to 10 percent for his bilateral knee disabilities did not constitute a full grant of the benefits sought, the issues of entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left and right knee remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2014 the Board remanded these issues for further development and so that a hearing before a Member of the Board could be scheduled.  In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder.

The matter was remanded again in March 2015 so that the Veteran could be afforded a VA examination.  An examination was performed in May 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased initial rating of his right and left knee disabilities.  Following the Board's May 2015 Remand, the Veteran was provided a VA examination for his right and left knee disabilities in July 2015.  Although this examination was fairly recent and contemporaneous in time, the Board finds the examination was not fully adequate.  Specifically, subsequent to the July 2015 VA knee examinations, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that neither the July 2015, October 2011, or September 2009 VA knee examinations, nor any of the VA or private treatment records on file clearly demonstrate that the range of motion testing for both knees was conducted on passive motion, weight-bearing, and nonweight-bearing situations.  The July 2015 while noting that the Veteran had pain with weight bearing in both knees, does not indicated whether the recorded range of motion testing was performed under weight bearing conditions.  In short, these VA knee examinations were inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59. 

As such, new VA knee examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right and left knee disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

As the appeal is already being remanded for a new VA examination, the Board notes that the Virtual VA e-folder does not contain any treatment records dated after July 2015.  If the Veteran has since received additional relevant VA or private treatment, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, the AOJ should obtain any relevant VA or private medical records of treatment or evaluation of the Veteran's right and left knee disabilities since July 2015, and associate them with the claims file.

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examinations to ascertain the current severity and manifestations of the Veteran's service-connected right and left knee disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examinations should include a statement as the effect of the Veteran's service-connected right and left knee disabilities on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for the right knee.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




